DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1, 2, 4, and 12-20 directed to inventions non-elected without traverse.  Accordingly, claims 1, 2, 4, and 12-20 have been cancelled.

Allowable Subject Matter
Claims 3, 5, 6, and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 3, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A laser structure comprising:  
a plurality of laser gain cavities sharing a single, resonant mirror assembly that forms a common end of the plurality of laser gain cavities such that the laser gain cavities are combined in parallel;
plurality of phase shifters, each phase shifter of the plurality thereof being located within a different pain cavity of the plurality thereof; and 
a tunable coupler that is optically coupled between a first pain cavity of the plurality thereof and the resonant mirror assembly.

A laser structure comprising:  
a plurality of laser gain cavities sharing a single, resonant mirror assembly that forms a common end of the plurality of laser gain cavities such that the laser gain cavities are combined in parallel;
a plurality of phase shifters, each phase shifter of the plurality thereof being located within a different pain cavity of the plurality thereof; and 
a tunable coupler that is optically coupled between a first pain cavity of the plurality thereof and the resonant mirror assembly.
Claims 5, 6, 10, and 11 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        

/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883